Citation Nr: 1527724	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-01 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for joint and muscle pain, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1994, to include service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran contends that service connection is warranted for his gastrointestinal problems, headaches, and joint and muscle pain on the basis of his service in Southwest Asia under the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

A July 1987 entrance examination was negative for any gastrointestinal, neurologic, or musculoskeletal abnormalities.  According to October 1989 service treatment records (STRs), the Veteran reported fever, vomiting, body ache, and generalized abdominal pain with no appetite, and noted that he had similar symptoms the past fall.  The Veteran was assessed with possible prostatitis and viral gastroenteritis.  A November 1990 STR indicates the Veteran was seen because of the sudden onset diarrhea and nausea and was assessed with acute viral gastroenteritis.  In a December 1991 STR, the Veteran was assessed with gastroenteritis for complaints of hot and cold flashes, nausea, diarrhea, and low back pain.  A follow up treatment note indicates the gastroenteritis had resolved.  A December 1993 separation examination was negative for any gastrointestinal, musculoskeletal, or neurologic abnormalities.

In connection with August 2001 VA treatment, the Veteran reported he was exposed to oil rig fires while serving in the Persian Gulf.

In connection with August 2001 VA treatment, the Veteran reported no symptoms of fatigue, weakness, sleeping problems, headaches, or gastrointestinal problems such as vomiting, nausea, diarrhea, constipation, or rectal bleeding, and requested a referral for Gulf War Syndrome screening.

In a May 2008 private treatment record, the Veteran was diagnosed with reactive gastropathy, which was described as a differential diagnosis that included bile reflux, gastric vasculopathies, nonsteroidal anti-inflammatory drug (NSAID) use, peptic and other chemical injury, or reactive gastropathic changes adjacent to an ulcer, with a recommendation for follow-up treatment.

In January 2012, M.G. indicated that he served with the Veteran in 1988 and in Operation Desert Storm and kept in contact with the Veteran since.  He reported that the Veteran's health worsened in the past five to seven years, to include decreased mobility from joint pain and muscle fatigue that appeared severe for a person of his age and physique.  He also recalled that the Veteran left a party due to a severe headache in 2011.

In a February 2012 Gulf War VA examination, the Veteran reported symptoms of indigestion and heartburn for the past five years.  The physical examination disclosed the knees, shoulders, and elbows to be within normal limits with no joint swelling, no joint tenderness, and normal range of motion.  The examiner found the Veteran had a few scattered lipomas, hypertension, esophageal disorders, headaches, and joint and extremity disorders of the knees, lower legs, shoulders, and arms and opined that none of symptoms were due to illnesses for which no etiology was established and that they did not represent an undiagnosed illness or diagnosed medically unexplained chromic multisymptom illness.  The examiner noted that the Veteran's muscle and joint pain were not addressed above and opined that the symptoms of joint and muscle pain belonged to an undiagnosable category and were less likely than not related to his military service because they were only present for the past seven years and the physical examination and laboratory results were within normal limits.  The examiner further noted that the Veteran was not diagnosed or treated for hypertension or gastroesophageal reflux disease (GERD) in service.

An April 2012 private treatment record notes the Veteran underwent a colonoscopy due to abdominal pain, bloating, and diarrhea with a differential diagnosis of a resolving phase of infectious colitis and post-operative diagnoses of gastritis, rule out Barret's esophagus.

In connection with November 2012 VA treatment, the Veteran reported symptoms of chronic headaches and was found to have grossly intact cranial nerves with no sensory or motor deficits.  No swelling or deformity of the joints was noted, and the diagnostic impression was GERD, Persian Gulf Service, and headaches.

In December 2012, a fellow service member reported that after they returned from Desert Storm the Veteran told him that his joints felt like cement and he always had an upset stomach.  The service member recalled the Veteran visited a corpsman in service for the problems but was just given Advil.  He further stated that he saw the Veteran in 2011 and that joint pain made everyday tasks difficult for the Veteran. 

In a December 2013, a VA physician reviewed the evidence of record and opined that the Veteran's headaches were less likely than not due to his active service and less likely than not secondary to Gulf War Syndrome because the STRs were silent for evidence of headaches, the Veteran denied headaches in an August 2001 post-service evaluation, and the first complaint of headaches was noted in a November 2012 treatment record that had a normal neurological examination, many years following separation from service.

In January 2014, the Veteran reported that his ailments began in service but he did not seek medical attention at the time because he was in combat deployments on forward operating bases that had a corpsman but no formal medical facilities.

January 2014 email correspondence from M.G. indicates that congressional testimony asserted that chemical detection tests were positive for mustard agents in January 1991 in the Al Jubayl region; however, officers-in-charge contended that no reports of chemical agents were received during that time period.

The Board finds the February 2012 VA examination report and December 2013 VA opinion inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In particular, a February 2012 VA Gulf War examination report shows discussion of the Veteran's varying symptoms that the examiner opined were not diagnosed illnesses with no etiology or representative of an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  However, the examiner did not discuss the etiology of any of the noted disorders and only indicated that there was no diagnosis or treatment for GERD in service.  The examiner failed to address STRs reporting treatment for symptoms assessed as gastroenteritis or prostatitis and statements by the Veteran and a fellow service member that indicated the Veteran had symptoms of an upset stomach in service that continued ever since.  Further, the examiner found the symptoms of joint and muscle pain were symptoms of undiagnosed illness that was unrelated to service because they manifested within the past seven years, but failed to account for the Veteran and fellow service member's lay statements that the Veteran's joint and muscle pain began in service and worsened since.  Similarly, the December 2013 VA addendum opinion is inadequate because it failed to account for lay statements by the Veteran that his symptoms, to include headaches, began while deployed in the Persian Gulf and continued since.  Therefore, the claims must be remanded for another VA examination to determine the nature and etiology of all gastrointestinal symptoms, muscle and joint pain, and headache symptoms present during the period of the claim.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records for the time period beginning in May 2015.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records for the time period beginning in May 2015. 
 
2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's claimed disabilities; in particular with sufficient expertise to assess the Veteran's symptoms in relation to the claims based upon undiagnosed illness and medically unexplained chronic multisymptom illness.

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Following the examination of the Veteran as well as a thorough review of the record, the physician is requested to:   

(a) Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness(es) or medically unexplained multisymptom illness(es) of which any of the following are a manifestation: gastrointestinal signs or symptoms, muscle and joint pain, and headaches. 

(b)  If any or all of the claimed disabilities, noted in (a) above, are not deemed either manifestations of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, the examiner must, based on review of the record and examination of the Veteran, assess each disability individually and provide a medical opinion as to whether there is a 50 percent or greater probability that the disorder had its onset in service or is otherwise etiologically related to his active service.  The examiner should specifically address service treatment records noting treatment for gastrointestinal issues in active service and lay statements indicating that symptoms of the Veteran's claimed disabilities began in service and continued since.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




